Citation Nr: 0802129	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-32 370	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for a right corneal 
abrasion. 

2.  Entitlement to service connection for a lumbar spine 
disorder. 

3.  Entitlement to service for a neck disorder. 



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Cleveland, Ohio (hereinafter RO).  

The RO is directed to conduct the appropriate development 
with respect to claims for service connection for a bilateral 
knee disorder and a foot disorder raised by the veteran prior 
to his December 2007 hearing before the Board.  


FINDING OF FACT

The competent evidence does not demonstrate that a right 
corneal abrasion, a lumbar spine disorder, or a neck disorder 
was incurred in or aggravated by service. 


CONCLUSION OF LAW

A right corneal abrasion, lumbar spine disorder, and neck 
disorder were not incurred in or aggravated by service, and 
arthritis in the lumbar spine or neck may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With 
regard to the duty to notify, prior to initial adjudication, 
letters dated in June 2003, August 2003 satisfied the duty to 
notify provisions.  As for the duty to assist, the veteran's 
service medical records have been obtained, along with VA and 
private medical records and records from the Social Security 
Administration (hereinafter SSA).  The veteran has been 
afforded VA Compensation and Pension examinations.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury or disease during active military 
service, or for aggravation of a pre-existing injury or 
disease during such service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303(a), 3.304.  There are some disabilities, including 
arthritis, for which service connection may be presumed if 
the disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The service medical records reflect treatment for a corneal 
abrasion in July 1970.  These records indicate that the 
abrasion had cleared at that time.  The service medical 
records also reflect treatment for low back pain in June, 
August, September, and December 1971.  Paravertebral spasms 
were noted in August 1971 and the assessment during service 
included low back strain.  No treatment for a neck disorder 
was shown during service.  The veteran's December 1971 
separation examination did not find a right eye, lumbar 
spine, or neck disability. 

A VA examination conducted in June 2004 diagnosed 
degenerative disk disease of the cervical and lumbar spine, 
which the examiner stated was "age associated" and 
"unrelated" to active service.  The examination also noted 
that the lumbar sprain sustained in 1971 was acute and 
"healed with no recurrence, complications or sequelae."  
The June 2004 VA eye examiner stated that the January 1970 
eye examination noted that the corneal abrasion had 
"completely cleared."  With respect to this corneal 
abrasion, the examiner stated that 

[t]here were no significant sequelae from 
this accident and the patient has no 
claim to state that his visual acuity 
loss was related to such an incident.  On 
my examination, there was no evidence of 
permanent corneal injury.  

At the hearing before the Board in December 2007, the veteran 
contended that he sustained the corneal abrasion to the right 
eye and a neck injury during an altercation during service.  
The veteran testified that he continued to have problems with 
vision, light sensitivity and headaches as a result of the 
corneal abrasion, and limitation of neck motion as result of 
the reported neck injury.  With regard to the lumbar spine, 
he testified that he had low back pain since an incident 
during service in which he and another person were carrying a 
250 pound grill plate that he dropped after he assumed the 
full weight of the grill plate.    

With respect to the veteran assertions, to include his 
testimony before the Board, that his current right eye 
disability was due to an in-service corneal abrasion and neck 
and lumbar spine disabilities were the result of service, 
such assertions cannot be used to establish a claim as a 
layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Given the negative opinions following the June 
2004 VA examinations, and the lack of any objective evidence 
linking a current disability to an in-service corneal 
abrasion or neck or lumbar spine pathology, to include the VA 
outpatient treatment reports dated though February 2006 and 
the Social Security Administration and private clinical 
reports of record, the claims for service connection must be 
denied.  Hickson, 12 Vet. App. at 253.  As such, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for right corneal abrasion, 
a lumbar spine disorder, and a neck disorder.  Accordingly, 
the doctrine of reasonable doubt is not for application and 
service connection for these disorders is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right corneal abrasion, a lumbar 
spine disorder, and a neck disorder is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


